DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/31/2021, 9/13/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 6-7 and 13-14 are objected to because of the following informalities:  
In claim 6, lines 2-4, the limitation of “a plurality fin structures” and “a plurality 2nd nanosheet layers” should be corrected into “a plurality of fin structures” and “a plurality of 2nd nanosheet layers”.  Appropriate correction is required.
In claim 7, lines 2-4, the limitation of “a plurality 1st nanosheet layers” and “a plurality 2nd nanosheet layers” should be corrected into “a plurality of 1st nanosheet layers” and “a plurality of 2nd nanosheet layers”.  Appropriate correction is required.
In claim 13, line 2, the limitation of “the 1st nanosheet stack” should be corrected into “the 1st transistor stack”.  Appropriate correction is required.
In claim 14, lines 2-5, the limitation of “a plurality 1st nanosheet layers”, “a plurality fin structures”, and “a plurality 2nd nanosheet layers” should be corrected into “a plurality of 1st nanosheet layers”, “a plurality of fin structures”, and “a plurality of 2nd nanosheet layers”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 10-11 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 2022/0059414).
Regarding claim 1, Yang discloses, in at least figures 1B, 1C, 1D, 3A-9B, and related text, a semiconductor device comprising: 
a substrate (138, [54]); 
a 1st transistor (102A, [32]) formed above the substrate (138, [54]), and having a 1st transistor stack (104A, [32]) comprising a plurality of 1st channel structures (122A, [32]), a 1st gate structure (112A, [32]) surrounding the 1st channel structures (122A, [32]), and 1st (left 110A, [32], figures) and 2nd (right 110A, [32], figures) source/drain regions at both ends of the 1st transistor stack (104A, [32]) in a 1st channel length direction (x direction, figures); and 
a 2nd transistor (102B, [32]) formed above the 1st transistor (102A, [32]) in a vertical direction (z direction, figures), and having a 2nd transistor stack (104B, [32]) comprising a plurality of 2nd channel structures (122B, [32]), a 2nd gate structure (112B, [32]) surrounding the 2nd channel structures (122B, [32]), and 3rd (left 110B, [32], figures) and 4th (right 110B, [32], figures) source/drain regions at both ends of the 2nd transistor stack (104B, [32]) in a 2nd channel length direction (y direction, figures), 
wherein the 3rd source/drain region (left 110B, [32], figures) does not vertically overlap the 1st source/drain region (left 110A, [32], figures) or the 2nd source/drain region (right 110A, [32], figures), and the 4th source/drain region (right 110B, [32], figures) does not vertically overlap the 1st source/drain region (left 110A, [32], figures) or the 2nd source/drain region (right 110A, [32], figures).
Regarding claim 2, Yang discloses the semiconductor device of claim 1 as described above.
Yang further discloses, in at least figures 1B, 1C, 1D, 3A-9B, and related text, a gate contact structure (101, [29]) connected to at least the 1st gate structure (112A, [32]); and 1st to 4th source/drain contact structures (103/105, [29]) extended straight downward from a metal layer (113/115, [29]) to be connected the 1st to 4th source/drain regions (left 110A/ right 110A/ left 110B/ right 110B, [32], figures), respectively.
Regarding claim 3, Yang discloses the semiconductor device of claim 2 as described above.
Yang further discloses, in at least figures 1B, 1C, 1D, 3A-9B, and related text, at least the 1st (left 105, [29], figures) and 2nd (right 105, [29], figures) source/drain contact structure land on top surfaces of the 1st (left 110A, [32], figures) and 2nd (right 110A, [32], figures) source/drain regions.
Regarding claim 7, Yang discloses the semiconductor device of claim 1 as described above.
Yang further discloses, in at least figures 1B, 1C, 1D, 3A-9B, and related text, the 1st transistor stack (104A, [32]) is a 1st nanosheet stack (108A, [32]) comprising a plurality 1st nanosheet layers (122A, [32]), and wherein the 2nd transistor stack (104B, [32]) is a 2nd nanosheet stack (108B, [32]) comprising a plurality 2nd nanosheet layers (122B, [32]).
Regarding claim 10, Yang discloses the semiconductor device of claim 1 as described above.
Yang further discloses, in at least figures 1B, 1C, 1D, 3A-9B, and related text, the 1st (x direction, figures) and 2nd (y direction, figures) channel length directions are different from each other.
Regarding claim 11, Yang discloses the semiconductor device of claim 1 as described above.
Yang further discloses, in at least figures 1B, 1C, 1D, 3A-9B, and related text, a part of the 1st gate structure (112A, [32]) is extended above the 1st transistor stack (104A, [32]) to a side of the 2nd transistor stack (104B, [32]) to be connected to the 2nd gate structure (112B, [32]).
Regarding claim 13, Yang discloses, in at least figures 1B, 1C, 1D, 3A-9B, and related text, a transistor structure comprising a 1st transistor stack (104A, [32]) and a 2nd transistor stack (104B, [32]) formed above the 1st nanosheet stack (104A, [32]), 
wherein the 1st transistor stack (104A, [32]) comprises a plurality of 1st channel structures (122A, [32]) surrounded by a 1st gate structure (112A, [32]), and the 2nd transistor stack (104B, [32]) comprises a plurality of 2nd channel structures (122B, [32]) surrounded by a 2nd gate structure (112B, [32]), 
wherein the 1st channel structures (122A, [32]) are configured to form 1st channels for a 1st current flow in the 1st channel length direction (x direction, figures), and the 2nd channel structures (122A, [32]) are configured to form 2nd channels for a 2nd current flow in the 2nd channel length direction (y direction, figures), and 
wherein the 1st (x direction, figures) and 2nd (y direction, figures) channel length directions are different from each other (figures).
Regarding claim 14, Yang discloses the transistor structure of claim 13 as described above.
Yang further discloses, in at least figures 1B, 1C, 1D, 3A-9B, and related text, the 1st transistor stack (104A, [32]) is a 1st nanosheet stack (108A, [32]) comprising a plurality 1st nanosheet layers (122A, [32]), or a fin field-effect transistor (finFET) stack comprising a plurality fin structures, and wherein the 2nd transistor stack (104B, [32]) is a 2nd nanosheet stack (108B, [32]) comprising a plurality 2nd nanosheet layers (122B, [32]).
Regarding claim 15, Yang discloses the transistor structure of claim 13 as described above.
Yang further discloses, in at least figures 1B, 1C, 1D, 3A-9B, and related text, the 1st transistor stack (104A, [32]) further comprises 1st (left 110A, [32], figures) and 2nd (right 110A, [32], figures) source/drain regions, and the 2nd transistor stack (104A, [32]) further comprises 3rd (left 110B, [32], figures) and 4th (right 110B, [32], figures) source/drain regions, and wherein the 3rd source/drain region (left 110B, [32], figures) does not vertically overlap the 1st source/drain region (left 110A, [32], figures) or the 2nd source/drain region (right 110A, [32], figures), and the 4th source/drain region (right 110B, [32], figures) does not vertically overlap the 1st source/drain region (left 110A, [32], figures) or the 2nd source/drain region (right 110A, [32], figures).
Regarding claim 16, Yang discloses the transistor structure of claim 13 as described above.
Yang further discloses, in at least figures 1B, 1C, 1D, 3A-9B, and related text, a part of the 1st gate structure (112A, [32]) is extended above the 1st transistor stack (104A, [32]) to a side of the 2nd transistor stack (104B, [32]) to be connected to the 2nd gate structure (112B, [32]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2022/0059414) in view of Rachmady (US 2020/0294969).
Regarding claim 6, Yang discloses the semiconductor device of claim 1 as described above.
Yang further discloses, in at least figures 1B, 1C, 1D, 3A-9B, and related text, the 2nd transistor stack (104B, [32]) is a 2nd nanosheet stack (108B, [32]) comprising a plurality 2nd nanosheet layers (122B, [32]).
Yang does not explicitly disclose the 1st transistor stack is a fin field-effect transistor (finFET) stack comprising a plurality fin structures.
Rachmady teaches, in at least figures 20A, 20B, and related text, the device comprising the 1st transistor stack (130-1, [18]) is a fin field-effect transistor (finFET) stack comprising a plurality fin structures (106-1, [49]), for the purpose of providing integrated circuit (IC) structure having stacked strata of transistors ([11]) thereby increasing density of integration.
Yang and Rachmady are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yang with the specified features of Rachmady because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Yang to have the the 1st transistor stack being a fin field-effect transistor (finFET) stack comprising a plurality fin structures, as taught by Rachmady, for the purpose of providing integrated circuit (IC) structure having stacked strata of transistors ([11], Rachmady) thereby increasing density of integration.
Allowable Subject Matter
Claims 19-21, 23-26 and 28-29 are allowed because the prior art of record, US 2020/0235098 in view of US 2022/0059414, neither anticipates nor render obvious the limitations of the base claims 19 that recite “(c) removing the 1st dummy gate on at least parts of at least 1st and 2nd sides among four sides of the 1st transistor stack, and forming 1st and 2nd source/drain regions on the 1st and 2nd sides of the 11st transistor stack, respectively, where the 1st dummy gate is removed; (d) removing the 2nd dummy gate on at least parts of at least 3rd and 4th sides among four sides of the 2nd transistor stack, and forming 3rd and 4th source/drain regions on the 3rd and 4th sides of the 2nd transistor stack, respectively, where the 2nd dummy gate is removed” in combination with other elements of the base claims 19.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/             Primary Examiner, Art Unit 2811